IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40447
                         Summary Calendar



ANTWONE CHAPPELL,

                                    Plaintiff-Appellant,

versus

UNIVERSITY OF TEXAS MEDICAL BRANCH;
UNITED STATES FEDERAL BUREAU OF PRISONS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CV-598
                       --------------------
                         January 17, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Antwone Chappell, federal prisoner # 78681-080, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous and for failure to state a claim.   Chappell argues that

his Eighth Amendment rights were violated when he mistakenly was

given an injection intended for another patient with a similar

name (Chappelle).   The responses to Chappell’s administrative

remedies indicate that the prison acknowledged the mistake but

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40447
                                -2-

determined that it was a tuberculosis skin test that was

administered to Chappell and that he was required to have one of

these tests annually.   Chappell argues that the injection was not

a tuberculosis test, and he contends for the first time on appeal

that the injection altered his blood pressure so that he now is

required to take blood pressure medication.     Paradoxically, he

also contends that administration of the skin test may have

increased his risk for developing tuberculosis, alleging a recent

spread of the disease in prison.   Because Chappell did not raise

the arguments regarding his blood pressure or the spread of

tuberculosis before the district court, we will not address these

issues for the first time on appeal.      See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Chappell does not argue that the injection was administered

with the knowledge that he was not the inmate who was supposed to

receive it.   Rather, he contends that the nurse’s failure to

request his identification card prior to administering the

injection violated inmate accountability policies and indicated

the need for further training of medical personnel.     Given the

absence of intentional conduct or specific factual allegations

showing a pattern of similar conduct, Chappell has not

established deliberate indifference under the Eighth Amendment.

See Farmer v. Brennan, 511 U.S. 825, 839-41, 847 (1994); Thompson

v. Upshur County, Texas, 245 F.3d 447, 459 (5th Cir. 2001);

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

Accordingly, the judgment of the district court is AFFIRMED.